Allowable Subject Matter
Claims 1 – 6 and 8 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 10, and 16 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to claim 1 as the representative claim.
The claimed invention of claim 1 is directed to a method of transmitting audio and text data at a specified rate to prevent dropping of audio packets. The method of claim 1 specifically requires detecting an audio stream, generating a textual representation of the audio stream wherein spoken words in the textual representation are assigned respective sequence numbers, and transferring the audio data and the textual data at a rate determined by the number of packets associated with each spoken word to transmit divided by a redundancy threshold.
Claim 1 is allowed over the prior art as the prior art, taken alone or in combination, fails to teach, suggest, or render obvious the claimed invention of claim 1 when considered as a whole. The prior art is particularly silent in teaching or suggesting determining a frequency of transmission indicative of how often to send text data of the textual representation in addition to audio data of the audio stream, wherein for a spoken word in the audio stream, the frequency of transmission of the respective text data is determined relative to a total number of voice data packets to transmit the spoken word divided by a redundancy threshold.
Holmes et al. (US 2021/0183394 A1), hereinafter “Holmes”, teaches receiving audio and speech-to-text transcription data and determining absent parts of the speech and substituting them with converted text-to-speech (Holmes Paragraphs [0005 – 0007], [0042] and [0048]). Holmes fails to teach determining a frequency of transmission indicative of how often to send text data of the textual representation in addition to audio data of the audio stream, wherein for a spoken word in the audio stream, the frequency of transmission of the respective text data is determined relative to a total number of voice data packets to transmit the spoken word divided by a redundancy threshold.
Cox et al. (US 2009/0112585 A1), hereinafter “Cox”, teaches determining transmission parameters of speech data based upon when audio frames arrive in a buffer to be packetized for transmission (Cox Paragraphs [0027 – 0030]). Cox fails to teach determining a frequency of transmission indicative of how often to send text data of the textual representation in addition to audio data of the audio stream, wherein for a spoken word in the audio stream, the frequency of transmission of the respective text data is determined relative to a total number of voice data packets to transmit the spoken word divided by a redundancy threshold and therefore fails to remedy the deficiencies of Holmes.
Prablanc (EP 3113180 A1), hereinafter “Prablanc”, teaches a method of recovering missing audio samples my synthesizing a transcription of a speech signal and converting the synthesized transcription to voice data to blend with the original speech (Prablanc Paragraphs [0004 – 0005]). Prablanc further teaches converting a speaking rate of the synthesized speech to match the original speech signal (Prablanc Paragraph [0026]). Prablanc fails to remedy the deficiencies of the prior art, and taken alone or in combination with Holmes and Cox fails to teach or suggest determining a frequency of transmission indicative of how often to send text data of the textual representation in addition to audio data of the audio stream, wherein for a spoken word in the audio stream, the frequency of transmission of the respective text data is determined relative to a total number of voice data packets to transmit the spoken word divided by a redundancy threshold.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess at 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454                

                                                                                                                                                                         /MOHAMED A. WASEL/Primary Examiner, Art Unit 2454